EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Bradley D. Lytle (Reg. No. 40,073) on 3/17/2021.

The application has been amended as follows: 
Please amend the claims filed 2/18/2020 as shown below:
1.	(Currently Amended) A method for issuing a cryptocurrency, comprising steps of:
(a) acquiring, by, a specific currency-issuing transaction comprising (i) a specific unique nonce, (ii) a currency receiver ID to receive a specific amount of the cryptocurrency, (iii) an issued amount of the cryptocurrency, (iv) a public key of a currency issuer, and (v) a signature value of the currency issuer generated by signing (i), (ii), (iii), and (iv) with a private key of the currency issuer
determining, by , that the specific currency-issuing transaction and the currency issuer are valid;
registering, by the server, the specific currency-issuing transaction in a private blockchain network 
, by the server, a specific currency-issuing private transaction ID that represents location information of the specific currency-issuing transaction in the private blockchain network to the currency issuer and the currency receiver
updating, by the server, a balance database using an amount of a balance change caused by the issued amount included in the specific currency-issuing transaction by updating a balance of all transactions in the balance database according to the issued amount of the cryptocurrency 
(b) determining, by the server, that an anchoring condition 
generating, by , a first specific representative function value, wherein generating the first specific representative function value comprises:
generating a specific function value by applying a specific function to the specific unique nonce, the currency receiver ID, the issued amount of the cryptocurrency, the public key of a currency issuer, and the signature value of the currency issuer;
generating a specific associated function value by applying the specific function to one of (i) information on an amount of a total change in balances of the balance database representing a difference between a state of the balance database at a time of completion of an n-th block of the private blockchain network and a state of the balance database at a time of completion of an (n-1)-th block of the private blockchain network and (ii) information on each of the balances of the balance database; and
generating the first specific representative function value based on the specific function value and the specific associated function value;

registering, by the server, the first specific representative function value in the public blockchain network 
acquiring, by the server, a specific currency-issuing public transaction ID representing location information of the first specific representative function value in the public blockchain network 

wherein each state of the balance database is identified by each of private transaction IDs representing each piece of location information corresponding to all the transactions registered in the n-th block


2.	(Previously Presented) The method of Claim 1, wherein, at the step of (b), the anchoring condition is one of (i) a condition that a certain number of the transactions related to the cryptocurrency is generated, (ii) a condition that a certain amount of time has elapsed, (iii) a condition that the n-th block is created in the private blockchain network, and (iv) a condition about at least one of characteristics of services.

3.	(Previously Presented) The method of Claim 2, wherein the server registers a header function value in a block header of the n-th block when the n-th block is created in the private blockchain network, and wherein the header function value is a function value calculated from one of information on each 

4.	(Previously Presented) The method of Claim 3, wherein, at the step of (b), on condition that (i) a currency-issuer representative function value has been generated by using a first specific tree of a specific type whose leaf nodes include function values calculated from at least one specific random nonce, at least one signature value of the specific random nonce, and at least one public key of the currency issuer, (ii) a currency-trading representative function value has been generated by using a second specific tree of the specific type whose leaf nodes include function values calculated from all the transactions related to issue and use of the cryptocurrency, and that (iii) the currency-issuer representative function value and the currency-trading representative function value have been further registered in the block header of the n-th block, the server registers the header function value, the currency-issuer representative function value and the currency-trading representative function value in the public blockchain network.

5.	(Previously Presented) The method of Claim 3, wherein, at the step of (b), on condition that (i) a private representative function value has been generated from a specific tree of a specific type whose leaf nodes include (i-1) at least one function value calculated from at least one specific random nonce, (i-2) at least 

6.	(Currently Amended) The method of Claim 1, wherein, at the step of (b), the server performs (i) , including the specific function value in one specific leaf node of the specific tree, and including the specific associated function value in at least one of other leaf nodes corresponding to the specific leaf nodewherein the generating of the first specific representative function value based on the specific function value and the specific associated function value comprises generating the first specific representative function value based on the specific function value in the specific leaf node and the specific associated function value in the at least one of the other leaf nodes corresponding to the specific leaf node 



8-9. 	(Canceled)

10. 	(Currently Amended) The method of Claim 1, wherein the server stores the specific function value and the associated function values in a first data structure and then stores and manages a second data structure identical in form to the first data structure

11.	(Previously Presented) The method of Claim 10, wherein the first data structure and the second data structure are of a specific type, a representative value of the first data structure is allocated to a first leaf node of the second data structure.

12.	(Previously Presented) The method of Claim 1, wherein, at the step of (a), the server determines that a data format of the specific currency-issuing transaction, the public key of the currency issuer, and the signature value of the 

13.	(Previously Presented) The method of Claim 1, before the step of (a), further comprising steps of:
(a01) acquiring at the server a request for registration of the currency issuer using the public key of the currency issuer, determining that the currency issuer is valid, and transmitting a specific random nonce to the valid currency issuer;
(a02) acquiring at the server a signature value of the specific random nonce generated by signing the specific random nonce with the private key of the currency issuer and (I) determining that the signature value of the specific random nonce is valid by using the public key of the currency issuer, (II) registering at least one issuer-registering transaction, including (1) the specific random nonce, (2) the signature value of the specific random nonce, and (3) the public key of the currency issuer, in the public blockchain network, and (III) providing an issuer-registering private transaction ID representing location information of the issuer-registering transaction in the private blockchain network to the currency issuer; and


14-18.	(Canceled)

19. 	(Currently Amended) A server for issuing a cryptocurrency, comprising:
at least one memory that stores instructions; and
at least one processor, 
the instructions, when executed by the at least one processor, cause the at least one processor to perform 
(I) acquiring a specific currency-issuing transaction comprising (i) a specific unique nonce, (ii) a currency receiver ID to receive a specific amount of the cryptocurrency, (iii) an issued amount of the cryptocurrency, (iv) a public key of a currency issuer, and (v) a signature value of the currency issuer generated 
determining that the specific currency-issuing transaction and the currency issuer are valid;
registering the specific currency-issuing transaction in a private blockchain network;
providing a specific currency-issuing private transaction ID, that represents location information of the specific currency-issuing transaction in the private blockchain network to the currency issuer and the currency receiver;
updating a balance database using an amount of a balance change caused by the issued amount included in the specific currency-issuing transaction by updating a balance of all transactions in the balance database according to the issued amount of the cryptocurrency;
(II) determining that an anchoring condition used for registering function values in a public blockchain network is satisfied;
generating a first specific representative function value wherein generating the first specific representative function value comprises:
generating a specific function value by applying a specific function to the specific unique nonce, the currency receiver ID, the issued amount of the cryptocurrency, the public key of a currency issuer, and the signature value of the currency issuer;
generating a specific associated function value by applying the specific function to one of (i) information on an amount of a total change in balances of the balance database representing a difference between a state of the balance database at a time of completion of an n-th block of the private blockchain network and a state of the balance database at a time of completion of an (n-1)-th block of the private blockchain network and (ii) information on each of the balances of the balance database; and
generating the first specific representative function value based on the specific function value and the specific associated function value;

registering the first specific representative function value in the public blockchain network; and


wherein each state of the balance database is identified by each of private transaction IDs representing each piece of location information corresponding to all the transactions registered in the n-th block


20.	(Previously Presented) The server of Claim 19, wherein, at the process of (II), the anchoring condition is one of (i) a condition that a certain number of the transactions related to the cryptocurrency is generated, (ii) a condition that a certain amount of time has elapsed, (iii) a condition that the n-th block is created in the private blockchain network, and (iv) a condition about at least one of characteristics of services.

21.	(Previously Presented) The server of Claim 20, wherein the processor registers a header function value in a block header of the n-th block when the n-th block is created in the private blockchain network, and wherein the header function value is a function value calculated from one of information on each balance in the n-th block and information on the amount of the total change of the balances in the n-th block.

22.	(Currently Amended) The server of Claim 19, wherein, at the process of (II), the processor performs (i) , including the specific function value in one specific leaf node of the specific tree, and including the specific associated function value in at least one of other leaf nodes corresponding to the specific leaf nodewherein the generating of the first specific representative function value based on the specific function value and the specific associated function value comprises generating the first specific representative function value based on the specific function value in the specific leaf node and the specific associated function value in the at least one of the other leaf nodes corresponding to the specific leaf node 

23.	(Previously Presented) The server of Claim 19, wherein, before the process of (I), the processor further executes the instructions to perform processes of:
(I01) acquiring a request for registration of the currency issuer using the public key of the currency issuer, determining that the currency issuer is valid, and transmitting a specific random nonce to the valid currency issuer;
(I02) acquiring a signature value of the specific random nonce generated by signing the specific random nonce with the private key of the currency issuer, and (I) determining that the signature value of the specific random nonce is valid by using the public key of the currency issuer, (II) registering at least one issuer-registering transaction, including (1) the specific random nonce, (2) the signature value of the specific random nonce, and (3) the public key of the currency issuer, in the public blockchain network, and (III) providing an issuer-registering private transaction ID representing location information of the issuer-registering transaction in the private blockchain network to the currency issuer; and
(I03) registering a second representative function value in the public blockchain network, wherein the second representative function value is generated by using (i) a particular function value created by applying the specific function to the issuer-registering transaction and (ii) its at least one corresponding particular associated function value, and acquiring an issuer-

24-26. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present claims are directed to issuing a cryptocurrency, registering the issuance of the cryptocurrency on a private blockchain, updating a balance database based on the issued amount of cryptocurrency, determining that an anchoring condition for registering values in a public blockchain has been met, generating a representative value based on the currency issuing transaction information and the information in the balance database, and registering the representative value in a public blockchain. Specifically, the claims involve a server acquiring a specific currency-issuing transaction comprising (i) a specific unique nonce, (ii) a currency receiver ID to receive a specific amount of the cryptocurrency, (iii) an issued amount of the cryptocurrency, (iv) a public key of a currency issuer, and (v) a signature value of the currency issuer generated by signing (i), (ii), (iii), and (iv) with a private key of the currency issuer; the server determining that the transaction and currency issuer are valid; the server registering the transaction in a private blockchain; the server providing a specific currency-issuing private transaction ID that represents location information of the specific currency-issuing transaction in the private blockchain network to the currency issuer and the 
The closest prior art of Wilson, et al. (US 2018/0204191) (“Wilson”) discloses a currency issuer creating an amount of new currency associated with a currency public and private key, the issuer outputting a public key hash for the currency along with a value of the amount of currency created and an identity of the currency issuer, the issuer signing this output data, and then broadcasting this data to a blockchain (Wilson ¶¶ 298, 297, 309-318). Additionally, Zinder (US 2017/0005804) discloses the use of a private blockchain storing validated transactions (Zinder ¶¶ 16, 44, 55, 58) as well as a separate asset storage that stores records of all assets that are issued and tracked (Zinder ¶ 57). Zinder further discloses creating a new asset and storing the creation of the asset as well as the distribution of the asset to different participants as transactions on the blockchain (Zinder ¶ 51, 61-68). Chan, et al. (US 2018/0089641) (“Chan”) discloses a database that stores balances of different assets on a blockchain (Chan ¶¶ 25, 83, 134). 
However, the prior art does not disclose, neither singly nor in combination, that the currency issuing transaction includes (i) a specific unique nonce, (ii) a currency receiver ID to receive a specific amount of the cryptocurrency, (iii) an issued amount of the cryptocurrency, (iv) a public key of a currency issuer, and (v) a signature value of the currency issuer generated by signing (i), (ii), (iii), and (iv) with a private key of the currency issuer, where the server first registers the currency-issuing transaction in a private blockchain, provides a private transaction ID that represents the location of the transaction on the private blockchain, updates a balance database based on the issued amount of cryptocurrency, and once the server determines that an anchoring condition for registering function values in a public blockchain is satisfied, it generates a specific representative function value in the particular manner claimed, and registers this specific representative function value in the public blockchain. Additionally, the prior art does not disclose that the particular manner in which the specific representative function value is generated is by generating a specific function value by applying a specific function . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298.  The examiner can normally be reached on Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685